DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed September 9, 2022 wherein claims 1-8, 10, and 16-17 are currently pending and claims 11-15 are withdrawn due to a restriction requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neffgen et al (US 2010/0292363) with reference Mitra et al (WO 01/30306) in view of Martini (2000, Polymer Modifiers and Additives, pages 393-418).
With regards to claim 1, Neffgen teaches a polymerizable material (abstract) for dental materials (abstract) that contains a polymerizable monomer and/or oligomer, a filler at a concentration of 50-85% (abstract), and a photoinitiator (0056).  Neffgen teaches the filler to be in the composition in a mixture containing 199725 of 267472 g (74.67%) having a particle size of 2.5 micrometers and 67747 grams (25.33%) having a particle size from 0.001 to 0.08 micrometers (0076 table 1) reading on an average particle size of 1.865 to 1.867 micrometers.  Neffgen teaches the fillers to be used that are described in WO 01/30306 (Mitra et al) and Mitra teaches the cluster filler to be a nanocluster filler (page 40).  Therefore, Neffgen teaches the filler to be a nanocluster filler.  Neffgen teaches the viscosity of the composition to have a viscosity of 5 to 175 Pas (0049).
Neffgen does not teach the addition of an optical brightener in the claimed amount.
Martini teaches the use of optical brighteners in several industries including making plastics (page 394) in a UV curable composition (pages 394-395) in an amount of 1 to 10 ppm.  Martini teaches the motivation for using this in a curable composition to be because it increases the whiteness, or decreases the yellowing, of the composition when cured (pages 396-397).  Martini and Neffgen are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the optical brightener of Martini to the composition of Neffgen, thereby obtaining the present invention.
With regards to claim 2, Neffgen teaches the polymerizable compound to be compounds such as (meth)acrylates (reading on ethylenically unsaturated compounds) (0019-0020).
With regards to claim 3, Neffgen teaches the polymerizable compound to include oligomer (0019).
With regards to claims 4 and 5, Neffgen teaches the composition to contain a free radical polymerization initiator (0019) and does not contain a cationic initiator (0077 example 1).
With regards to claims 6 and 7, Neffgen teaches the filler to be a metal oxide (reading on inorganic) (0029).
With regards to claim 8, Neffgen teaches the filler to have a surface that is organically modified (0032).
With regards to claim 10, Neffgen teaches the composition to further include solvents (0042), BHT (a compound known in the art to be an inhibitor) (0077 example 1), and colorant (0051).
With regards to claim 16, Neffgen teaches the surface area of the nanoscale filler to be between 50 and 200 m2/g (0028) and to be silicone dioxide, zirconium dioxide, or aluminum oxide (0031).
With regards to claim 17, Neffgen teaches the amount of the nanofiller to be from 6 to 20% by weight (0023).

Response to Arguments
Applicant’s arguments, see pages 6-9, filed September 9, 2022, with respect to the rejection of claim 1 under 35 USC 112 and the rejection of claims 1-8 and 10 under 35 USC 103 with respect to Craig have been fully considered and are persuasive.  The rejection of the above claims with respect to the respective rejeciont has been withdrawn. 
Applicant’s arguments, see pages 6-9, filed September 9, 2022, with respect to the rejection(s) of claim(s) 1-8 and 10 under 35 USC 102 with respect to Neffgen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martini (2000, Polymer Modifiers and Additives).  Absent a showing of unexpected results for the addition of said brighteners, the rejection stands.  Applicant did argue that the depth of cure is increased when adding the brightener, however, “[i]t is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.”.  In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed.Cir.1984).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763